PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/025,159
Filing Date: September 18, 2020
Appellant(s): Matsuo et al.



_________________
Mark D. Pratt
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/23/2022.

1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/10/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

(2) Response to Arguments:
Appellant’s arguments filed on 02/23/2022 in regards to Claim Rejections under 35 U.S.C. §101 and 103 are fully considered, but they are not persuasive as demonstrated more fully below.

Appellant’s arguments:
I. Claim Rejections under 35 U.S.C. §101
	In the Office Action, the Examiner has rejected 1-13 under 35 U.S.C. 101 as being directed to an abstract idea without reciting significantly more. Specifically, the Examiner alleges that the limitations "the first communication protocol of the machine being converted to a second communication protocol of the factory monitoring system for acquiring the first data"; and "convert a data format of the first data acquired to second data in a shared format, by standardizing the data format of the first data" are directed to an abstract idea.
The Appellant respectfully traverses the rejection under 35 U.S.C. 101.
First, the Appellant asserts that the features recited in independent claim 1, when
considered has a whole, are not directed to an abstract idea.
MPEP 2106 states that "[i]n evaluating whether a claim meets the requirements of section 101, the claim must be considered as a whole to determine whether it is for a particular application of an abstract idea, natural phenomenon, or law of nature, and not for the abstract idea, natural phenomenon, or law of nature." (Emphasis added).
In the Advisory Action, the Examiner appears to disagree that the claims should be considered as a whole when considering the Alice Step 2A analysis and instead mentions that the claims in Enfish focus on improvements in a computer capabilities.
However, the Appellant asserts that Enfish is used here to support the following
proposition stated by CAFC with regard to the first step of the Alice test:
"[t]his directed to" portion of the Alice test is a meaningful one, which can only mean that a substantial class of claims are not directed to a patent-ineligible concept. The "directed to" inquiry, therefore, cannot simply ask whether the claims involve a patent-ineligible concept, because essentially every invention involves a law of nature, natural phenomenon, or abstract idea." "Rather, the "directed to" inquiry requires an evaluation of the claims as a whole, and a determination as to the "character" or "focus" of the claims."
The Appellant also points out that the MPEP 2106 clearly states, with regard the Step 2A test, that the Examiner should determine whether:
"The claim as a whole is not directed to a judicial exception (Step 2A: NO) and thus is eligible at Pathway B, thereby concluding the eligibility analysis; or
The claim as a whole is directed to a judicial exception (Step 2A: YES) and thus requires further analysis at Step 2B to determine if the claim as a whole amount to significantly more than the exception itself.
In the Office Action, the Examiner appears to focus on specific limitations (e.g., "the first communication protocol of the machine being converted to a second communication protocol of the factory monitoring system for acquiring the first data"; and "convert a data format of the first data acquired to second data in a shared format, by standardizing the data format of the first data") of claim 1 in determining whether that the claim is directed to an abstract idea and patent eligible under 35 U.S.C. 101.
However, the Appellant asserts that both the MPEP and the case law require that the claims be considered as a whole in determining whether that the claim is directed to an abstract idea and patent eligible under 35 U.S.C. 101. In this case, independent claim 1 recites significant structural elements. For example, independent claim 1 recites a non-transitory memory, a hardware processor, a machine, factory monitoring system, a host system, and a network. Given the significant structural elements recited in the claim 1, the Appellant asserts that the character and focus of the features of the claim, when considered as a whole, are not directed to an abstract idea.
Second, if it is determined by the Examiner that the features of independent claim 1 are directed to an abstract idea, the Appellant asserts that independent claim 1 is believed to be patent eligible under recent 101 guidance (" hereafter "101 Guidance").
Under the 101 Guidance, once it is concluded that a claim is directed to a judicial
exception (e.g., abstract idea), an Examiner should consider whether a claim at issue is integrated into a practical application.
With regard to being integrated into a practical application, the 101 Guidance explains that Examiners should "give weight to all additional elements, whether or not conventional, when evaluating whether a judicial exception has been integrated into a practical application. " (Emphasis added).
As an example of being integrated into a practical application, the Appellant asserts that the additional elements recited in independent claim 1 implement the alleged judicial exception (e.g., abstract idea) with, or use the alleged judicial exception with, a particular machine or manufacture. Independent claim 1 recites a non-transitory memory, a hardware processor, a machine, factory monitoring system, a host system, and a network that are all integral to the claim.
Thus, the Appellant asserts that independent claim 1, even if considered as directed to a judicial exception (e.g., abstract idea), recites additional elements that integrate the alleged judicial exception into a practical application.
For at least the reasons noted above, withdrawal of the rejection to claim 1 under 35 U.S.C. 101 is respectfully requested. Additionally, withdrawal of the rejection to claims 2-13 under 35 U.S.C. 101 is respectfully requested at least by virtue of their dependencies from independent claim 1.
Response: The Examiner respectfully disagrees. In addition to the previous Office action, claim 1 recites the limitations of “the first communication protocol of the machine being convert to a second communication protocol of the factory monitoring system; convert a data format of the first data to second data in a shared format by standardizing the data format of the first data” constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, the recitation above falls into the groupings of mathematical relationships/calculations.  Thus, step 2A prong I is yes. 
Next, under the Step 2A, Prong II, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. Claim 1 recites the combination of additional elements in the claim amount no more than instructions to apply the exception using conventional tools, such as a processor as a generic computer component performing generic computer functions at a high level of generality, e.g. using factory monitoring system to gather data, which is form of insignificantly extra-solution activity and storing data in memory, transmitting, and receive data that is well-known, routine, conventional computer functions, where the generic computing functions do not meaningfully limit the claim as recognized by the court decisions listed in MPEP § 2106.05(d).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. Thus, step 2A prong II is no.
As noted previously, the claim as a whole merely describes how to generally use a conventional machine or a generic computer to acquire, convert, store, transmit, and receive data in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible in step 2B.

In addition to the above Appellant’s argument regarding “enfish”. In enfish the claims focus on specific asserted improvement in computer capabilities (i.e. self- referential table for a computer database). Unlike Enfish, the current claim does not claim a software method that improves the functioning of a computer or not related to do with improvement in computer capabilities, but on certain independently abstract idea that use computers as implementation tools. Thus, the claim qualifies as an abstract idea for which computers are involved merely as a tool”. See Id at 1336. Therefore, the claim is not patent eligible under Enfish. 


II. Claim Rejections under 35 U.S.C. §103
a. Appellant argues that in the Office Action, the Examiner has rejected claims 1-5 under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 2016/0054718, hereafter "Nakagawa') in view of Hadland (US 8,166,188, hereafter "Hadland"). 
The Appellant respectfully traverses the rejection under 35 U.S.C. 103.
In the Office Action, although the Examiner relies on the combination of Nakagawa and
Hadland for disclosing or suggesting all the features recited in independent claim 1, the
Examiner appears to rely specifically on Hadland for disclosing or suggesting the features emphasized above. In particular, the Examiner appears to rely on the Abstract of Hadland, which describes "a protocol converter." Hadland in col. 3, lines 30-32 states, "host 12 comprises a main frame computer." For example, Hadland in col. 3, lines 42-43 discloses that remotes 16, 18, and 20 may be mainframes, mini-frames, or personal computers." Hadland also discloses a protocol converter that includes operational instructions that, when executed by a processor, allows communications between a first node and a second node, which use different communications protocols. As described in Hadland, a first facility receives first data from a first node, where the first data complies with a first protocol. Additionally, the utility translates the first data into second data in a second protocol. A second facility sends the second data to the second node (e.g., see Abstract). Based on a review of Hadland, the Appellant asserts that the reference only discloses translating data from a first node for communication of the data to a second node. Additionally, Hadland describes converting a communication protocol for communication between computers, but does not describe converting a communication protocol for communication between a machine and a factory monitoring system as in the present invention. Additionally, Nakagawa discloses or suggests receiving data transmission requests related to a user program and transmitting the user program and control information. Thus, the combination of Nakagawa and Hadland still fails to disclose or suggest at least to: "acquire a first data from the machine, the first data being received using a first communication protocol, and the first communication protocol of the machine being converted to a second communication protocol of the factory monitoring system for acquiring the first
data" (emphasis added), as recited in independent claim 1.
Accordingly, the Appellant asserts that no combination of Nakagawa and Hadland would result in, or otherwise render obvious, all the features of claim 1. Additionally, no combination of Nakagawa and Hadland would result in, or otherwise render obvious, all the features claims 2-5 by virtue of their dependencies from independent claim 1.

Response: The Examiner respectfully disagrees. In addition to the previous Office action, Hadland discloses as shown in figure 1, protocol converter 14 (column 4 lines 58-61) establishes communications sessions that allow host 12 (considered “machine”) and remotes 16, 18 and 20 (considered “factory monitoring systems”) to exchange data (column 3 lines 20-22, column 5 lines 6-15), where host 12 and remotes 16, 18, and 20 may operate using different communications protocols, where a protocol is any format for the communication (column 3 lines 10-13), where remotes 16, 18, and 20 may be mainframes, mini-frame or personal computers and links 42, 44, and 46, respectively, communicate data using, e.g. TCP/IP, or any suitable communication protocol (column 3 lines 42-49).
For example, the host receives first data from the remote (column 2 lines 48-49), a remote that transmits first data in a first protocol and a host that receives second data in a second protocol (column lines 46-47). The protocol converter includes a first facility, a utility, and a second facility running as processes on the protocol converter. The first facility communicates first data to the utility, the utility translates first data into second data, and the second facility communicates the second data to the host (column 2 lines 49-54).
Therefore, it is apparent Hadland discloses "acquire a first data from the machine, the first data being received using a first communication protocol, and the first communication protocol of the machine being converted to a second communication protocol of the factory monitoring system” as recited in the claim.

b. Appellant further argues that the Appellant asserts that no combination of Nakagawa and Hadland would result in, or otherwise render obvious, all the features of claim 1. Additionally, no combination of Nakagawa and Hadland would result in, or otherwise render obvious, all the features claims 2-5 by virtue of their dependencies from independent claim 1.
In the Office Action, claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of Hadland and Spivack (US 8,868,560, hereafter "Spivack"); and claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of Hadland and Wolfe (US 2003/0083913, hereafter "Wolfe"). Claims 6-13 depend from independent claim 1. As noted above, the combination of Nakagawa and Hadland fails to disclose or suggest all the features recited in independent claim 1. Moreover, the Appellant asserts that Spivack and Wolfe fail to overcome the deficiencies noted above in the combination of Nakagawa and Hadland. Accordingly, no combination of Nakagawa and Hadland with either Spivack and Wolfe would result in, or otherwise render obvious, all the features of claims 6-13 by virtue of their dependencies from independent claim 1.


Response: The Examiner respectfully disagrees. As addressed above that Hadland discloses "acquire a first data from the machine, the first data being received using a first communication protocol, and the first communication protocol of the machine being converted to a second communication protocol of the factory monitoring system” as recited in the claim. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Nakagawa to implement a protocol converter as taught by Hadland that would enhance the system by providing a protocol converter with a modular design (e.g. software processes for supporting a translation between higher level protocols), to adapt quickly and efficiently to new and changing communications protocols (Hadland, col 2 lines 55-61).

As addressed above, Appellant’s arguments regarding dependent claims 2-13 are not persuasive. Thus, claims 2-13 are rejected for the same reason as respective parent claim.  


Conclusion:
For at least the above reasons, it is believed that the rejections of 35 U.S.C. §101 and § 103 should be sustained.	 

Respectfully submitted,
/LYNDA DINH/
Examiner, Art Unit 2865


Conferees:
 /ARLEEN M VAZQUEZ/ Supervisory Patent Examiner, Art Unit 2865                                                                                                                                                                                                       
/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18,2013.